Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in this application. Claims 1-11 and 13-14 are currently amended and claim 12 was previously presented.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/7/2021, with respect to claims 1-11 and 13-14 have been fully considered and are persuasive.  The specification objections and claim objections of claims 1-11 and 13-14 has been withdrawn. Claim rejection under 103 has also been withdrawn due to statement of common ownership made by applicant in Remarks of 11/17/2021 on page 11. However, upon further consideration, a new ground(s) of rejection is made in view of Gonthier (FR3045204A1; Translation attached).

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 line 1, “The system” should be –The secured power supply system--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonthier (FR3045204A1; Translation attached).

Regarding claim 1, Gonthier teaches a pyrotechnic switching device (i.e. electrical system 30”) (fig.6) comprising a first (e.g. left most ignition devices 9') (fig.6) and a second pyrotechnic initiators (e.g. right most ignition devices 9') (fig.6), and a body (i.e. body 11) (fig.1) in which are present: - an electrically conductive portion (i.e. conductive portions 8) (fig.1) of which at least a part (e.g. part of 8 above 20) (fig.1) is present in a chamber (i.e. second chamber 12) (fig.1) present in the body (implicit, as seen in fig.1), and - a mobile switching element (i.e. movable cutting element 15) (fig.1) delimiting the chamber (abstract, movable cutting element (15) separating the first chamber (7) from the second chamber (12)) and having an electrically insulating relief (i.e. relief 17) (fig.1) (abstract, formed of an electrically insulating material) which faces the electrically conductive portion (abstract, facing conductive portions), the pyrotechnic switching device also comprising a fuse element (i.e. fuse 40) (fig.6) connected in series with the electrically conductive portion (page 28, connected to each 10 in series with the breaking device) and configured to trip (page 28, thereby cut off the electric current) when 

Regarding claim 2, Gonthier teaches the pyrotechnic switching device according to claim 1, wherein the mobile switching element is configured to break the electrically conductive portion by the impact of the relief at a zone (e.g. hollow relief 20 inside 1’) (figs.1&6) distinct from that where the fuse element is present (e.g. fuse element 40 is outside 1’) (fig.6) during switching from the first to the second configuration (e.g. first configuration as seen in fig.1 and second configuration as seen in fig.7c).

Regarding claim 7, Gonthier teaches the pyrotechnic switching device according to claim 1, wherein the fuse element is applied to the electrically conductive portion (e.g. fuse element 40 is applied to electrically conductive portion 8 inside 1’) (figs.1&6).

Regarding claim 9, Gonthier teaches the pyrotechnic switching device according to claim 1, wherein the mobile switching element comprises at least one second relief (page 27, distal end 17b or reliefs 17 may thus for example have a flat shape as illustrated or a pointed or rounded shape) (a pointed shape necessarily means that there are multiple reliefs, starting at the pointed end and going towards wider end of the relief) facing the electrically conductive portion (implicit, as seen in fig.1), and the electrically conductive portion has at least one guide slot intended to cooperate with the second relief during switching from the first to the second configuration (page 27, relief recessed 20, the conductive portions 8 and the relief 17 are superimposed along the axis X), the second relief being closer to the electrically conductive portion, in the first configuration, than the insulating relief (the pointed end is necessarily closer to electrically conductive portion than the wider portions of the relief).

Regarding claim 11, Gonthier teaches a secured power supply system (e.g. system comprising 30”) (fig.6) comprising at least: - the pyrotechnic switching device according to claim 1, - a power supply circuit (i.e. electric generator G) (fig.6) connected to the pyrotechnic switching device (implicit), the electrically conductive portion being connected to the power supply circuit (e.g. electrically conductive portion inside 1’ is connected to G via 10) (fig.6), and - a control element (e.g. bottom most fuse element 40 connected to second pyrotechnic initiator 

Regarding claim 12, Gonthier teaches the system according to claim 11, wherein the anomaly is a non-electrical anomaly (page 28, vehicle such as an aircraft or a train).

Regarding claim 13, Gonthier teaches a secured electrical system (e.g. system comprising 30” and 31) (fig.6) comprising the secured power supply system according to claim 11 (e.g. system comprising 30”) (fig.6), and the pyrotechnic switching device supplied by said secured power supply system (e.g. system comprising 1’) (fig.6).

Regarding claim 14, Gonthier teaches an electrical installation (page 28, The electrical systems 30, 30 'and 30 " that have just been described can be … present in an industrial installation) comprising the secured electrical system according to claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gonthier (FR3045204A1; Translation attached) and further in view of Wycklendt (US4109228A).
Regarding claim 6, Gonthier teaches the pyrotechnic switching device according to claim 1, wherein the fuse element is present.
Gonthier does not teach an insulating shell containing a powder of an electrically insulating material.
Wycklendt discloses a fuse element (i.e. fuse element 14) (fig.2) present in an insulating shell (column 2 line 36, casing 11 of electric insulating material) containing a powder of an electrically insulating material (column 2 lines 47-48, casing 11 comprises loose granular insulating material such as sand 18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the an insulating shell containing a powder of an electrically insulating material in Gonthier, as taught by Wycklendt, as it provides the advantage of increased arc gradient and increased interruption ability.

Regarding claim 8, Gonthier teaches the pyrotechnic switching device according to claim 1.
Gonthier does not teach, wherein the fuse element consists of a thinned zone of the electrically conductive portion.
Wycklendt teaches a fuse element (i.e. fuse element 14) (fig.2) consists of a thinned zone (e.g. zones of fusible element 14 by holes 21) (fig.2) of the electrically conductive portion (implicit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included a thinned zone of the electrically conductive portion in Gonthier, as taught by Wycklendt, as it provides the advantage of increased arc gradient and increased interruption ability.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gonthier (FR3045204A1; Translation attached) and further in view of Hassan (DE102009023801A1; Translation attached).
Regarding claim 10, Gonthier teaches the pyrotechnic switching device according to claim 1.
Gonthier does not teach an additional fuse element connected in parallel to the electrically conductive portion, said additional fuse element being configured to trip when the intensity of the current passing through said additional fuse element exceeds a predetermined value, said additional fuse element having a pre-arc time greater than the time taken by the pyrotechnic switching device to switch from the first configuration to the second configuration.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included an additional fuse element connected in parallel to the electrically conductive portion in Gonthier, as taught by Hassan, as it provides the advantage of quick switch off of high-voltage battery.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art Gonthier (FR3045204A1; Translation attached), Bornheim (US6781813B1), Jp (JPS56357U; Translation attached) and Yasukuni (US5990572A) have been found to be the closest prior art.
Regarding claim 3, Gonthier teaches the pyrotechnic switching device according to claim 1.
Gonthier does not teach, wherein the fuse element is present inside the body.
Bornheim teaches in a similar field of endeavor of pyrotechnic initiator, wherein a fuse element (i.e. fuse resistor 9) (fig.1) is present inside a body (i.e. sleeve 8) (fig.1). 
Jp teaches in a similar field, wherein a fuse element (i.e. fuse 3) (fig.1) is present.
Yasukuni teaches in a similar field, wherein a fuse element (e.g. fuses connected to the right of junction 3) (fig.10) is present.
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses a fuse element present inside a body, wherein the fuse element is connected in series with the electrically conductive portion.
Claim 4 is allowable as it depends on allowable claim 3.

Regarding claim 5, it is allowable for the same reasons as indicated for claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tirmizi (US20050083165A1) teaches a pyrotechnic switching device in figure 1.
Schlotzer (US7772958B2) teaches two initiators (i.e. Explosive charges 25 and also propellant charges 27) (see fig.3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/18/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839